Title: To Thomas Jefferson from Horace H. Hayden, 6 January 1821
From: Hayden, Horace H.
To: Jefferson, Thomas


            Dear Sir,
            
              Baltimore
              Jany 6th 1821.
            
          I am happy to have it in my power to offer for your perusal the result of my observations and remarks, on some of the geological phenomena of this continent, as well as those of some others.Since the publication of this work (in October) I have been anxious to forward it to you by private conveyance; but no opportunity offering, I was induced to apply to Mr Skinner Potts who kindly offered to forward it to you by Mail; through the medium of which I hope you will receive it safe and without injury.This work, Sir, has been written under all the inconveniences and disadvantages inseperable from a professional Vocation, in which, I may say, nearly the whole time allotted for active pursuits, has been engrossed; consequently, subject to almost constant interruptions—To these may be attributed many inaccuracies which, under more favourable circumstances, would not have escaped detection—These, however, it is hoped, will not lessen the importance of the subject, nor diminish the pleasures which the various phenomena of Nature are calculated to afford to the contemplative and phylosophic Mind—Accept, Sir, the homage of unfeigned respect and esteem from Your Very Obdt ServtHorace H. Hayden
          